Notice of Pre-AIA  or AIA  Status  

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  
Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 5/11/2021 is acknowledged.

Therefore, claims 18-20 are withdrawn from further consideration as being drawn to non-elected inventions.

Thus, the restriction requirement is hereby made FINAL.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/000094 (of record).

WO teaches that a cannabinoid is isolated using microwaves on cannabis and and a solvent in an airtight container, see page 7. Note also that, that portion of WO, was done at the same temperature. Note hexane use on page 17 of the instant specification, paragraph 71. Note cannabidiol (CBD) at page 6, paragraph 21. Note “isolated compounds” page 8, top. Some of the other numbrs are not the same, but it is clear that the same cannabinoids as claimed are being used in WO at the stated conditions, the other conditions are inherent to the overall composition. Claim 17 makes no sense and/or is confusing since how can it be isolated and anything other than 100 % ? 


In the event it is seen that the other conditions such as microwave irradiation wattage are not inherent to the composition of WO (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art at the time the invention was made to use the claimed amounts since clearly such amounts were will within the purview of the ordinary artisan in an effort to optimize the desired results. 

Applicant states that they are aware that a carbonate ester of C1-C12 alcohols (in WO) includes ethyl acetate. Thus, applicant admits that WO in fact does teach ethyl acetate. Applicant argues that the ethyl acetate of WO was used as a solvent for removing non-cannabinoid impurities instead of extracting a cannabinoid. This is not understood since clearly, this is an extraction using ethyl acetate. Whether the ethyl acetate is used as a solvent for removing non-cannabinoid impurities or not, inherently a cannabinoid will be extracted by virtue of the action of the ethyl acetate. 




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/           Primary Examiner, Art Unit 1655